MEMORANDUM**
Bradley Warren Pugh appeals pro se the district court’s order remanding a removed case back to California state court because it lacked subject-matter jurisdiction. We lack jurisdiction to review this order and dismiss the appeal. See 28 U.S.C. § 1447(d); Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 128, 116 S.Ct. 494, 133 L.Ed.2d 461 (1995).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.